In an action for specific performance of an alleged contract for the purchase of real property, an order dated July 18, 1957 granted a motion to dismiss the complaint for lack of prosecution, pursuant to section 181 of the Civil Practice Act and rule 156 of the Rules of Civil Practice, unless the action be noticed for trial for the next available term, in which case the motion was denied. That order was resettled by an order dated September 9, 1957 so as to make a recital omitted from the original order. The appeal is from said orders insofar as they deny the motion to dismiss the complaint in case the action is noticed for trial for the next available term. Order dated September 9, 1957 insofar as appealed from affirmed, with $10 costs and disbursements. Appeal from order dated July 18, 1957 dismissed, without costs. No opinion. Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.